                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

DENNIS HUTCHINSON,                                                                PLAINTIFF
ADC #143206

v.                                  4:18CV00335-JM-JTK

TIM LOWERY, et al.                                                             DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendant Jones’ Motion for Summary Judgment

(Doc. No. 34) is GRANTED, and she is DISMISSED from Plaintiff’s complaint, without

prejudice.

       IT IS SO ORDERED this 15th day of January, 2019.




                                            _________________________________
                                            James M. Moody Jr.
                                            United States District Judge




                                               1
